—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered April 1, 1998, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the defendant did not raise a relevant objection to the prosecutor’s alleged failure to lay a proper foundation before cross-examining a defense witness concerning his failure to come forward with exculpatory information (see, People v Dawson, 50 NY2d 311). Accordingly, the defendant’s present contentions as to this matter are unpreserved for appellate review (see, People v Cruz, 267 AD2d 319; People v Dosunmu, 267 AD2d 320; People v Douglas, 248 AD2d 550). In any event, in light of the overwhelming evidence of the defendant’s guilt, any error in this regard is harmless (see, People v Johnson, 212 AD2d 733; People v Archie, 200 AD2d 676).
The defendant’s remaining contentions are without merit. Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.